Exhibit 99 FOR IMMEDIATE RELEASE Investor Contact: Chris Gay 308-255-2905 Cabela’s Incorporated Media Contact: Joe Arterburn 308-255-1204 Cabela’s Incorporated CABELA’S INC. REPORTS RECORD FIRST QUARTER FISCAL 2008 RESULTS -Total Revenue Increased 15.9% to a Record $535.5 Million -Operating Income Increased 70.2% as Operating Margins Increased 120 bps -Diluted EPS Increased 36.4% to $0.15 SIDNEY, Neb. (May 1, 2008) – Cabela’s Incorporated (NYSE: CAB), the World’s Foremost Outfitter® of hunting, fishing and outdoor gear, today reported financial results for its first quarter ended March 29, 2008. Total revenue for the first fiscal quarter of 2008 increased 15.9% to $535.5 million compared to $462.1 million for the first fiscal quarter of 2007.Net income for the first fiscal quarter of 2008 increased 39.4% to $10.0 million, or $0.15 per diluted share, compared to $7.1 million, or $0.11 per diluted share, for the first fiscal quarter of 2007. In the first fiscal quarter of 2008, retail store revenue increased 37.7% to $254.4 million with a same store sales decrease of 8.4%; direct revenue decreased 0.6% to $236.5 million; and financial services revenue increased 13.9% to $40.7 million. “We are very pleased with our 70 percent growth in consolidated operating income for the first quarter of the year, despite ongoing challenges in the consumer environment,” said Dennis Highby, Cabela’s President and Chief Executive Officer.“We are particularly encouraged by operating income increases of 55 percent in our retail segment and 3 percent in our direct segment.We were able to drive meaningful operating margin expansion in each division due to improved gross margins and expense management.Additionally, our financial services business outperformed our top and bottom line expectations during the quarter.Performance of our managed credit card portfolio with regard to delinquencies and charge-offs was in line with our expectations.” “We remain focused on improving retail store profitability and are already seeing positive benefits from initiatives we put in place late last year,” Highby said.“We have improved four-wall contribution and lowered inventory per square foot in our comp stores.At the same time, we remain on track with our store expansion plans and expect to open a new store in Scarborough, Maine, on May 15 and another in Rapid City, South Dakota, in August.We are committed to taking the necessary steps to improve our business across the board and are pleased with the traction we are getting with our initiatives to drive retail profit improvement.We remain confident our leadership position in the marketplace will afford us significant growth opportunities well into the future.” Conference Call Information A conference call to discuss first quarter fiscal 2008 operating results is scheduled for today (Thursday, May 1) at 4:30 PM Eastern Time.A webcast of the call will take place simultaneously and can be accessed by visiting the Investor Relations section of Cabela’s website at www.cabelas.com.A replay of the call will be archived on www.cabelas.com. About Cabela’s Incorporated Cabela’s Incorporated, headquartered in Sidney, Nebraska, is a leading specialty retailer, and the world’s largest direct marketer, of hunting, fishing, camping and related outdoor merchandise.Since the Company’s founding in 1961, Cabela’s® has grown to become one of the most well-known outdoor recreation brands in the world, and has long been recognized as the World’s Foremost Outfitter®.Through Cabela’s growing number of retail stores and its well-established direct business, it offers a wide and distinctive selection of high-quality outdoor products at competitive prices while providing superior customer service.Cabela’s also issues the Cabela’s CLUB® Visa credit card, which serves as its primary customer loyalty rewards program.Cabela’s stock is traded on the New York Stock Exchange under the symbol “CAB”. Caution Concerning Forward-Looking Statements Statements in this press release that are not historical or current fact are "forward-looking statements" that are based on the Company’s beliefs, assumptions and expectations of future events, taking into account the information currently available to the Company.Such forward-looking statements include, but are not limited to, the Company’s statements regarding expected retail store openings in 2008 and future growth opportunities.
